Citation Nr: 1740684	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to June 2, 2016, and from February 1, 2017, for lumbar spine spondylolisthesis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992, from March 1995 to August 1995, from January 1996 to April 2003, and from April 2003 to May 2009.  The Veteran's last period of service has been found to be dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

These claims were previously before the Board in November 2015, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

While the Veteran's claim was on remand, the Veteran underwent surgery on June 2, 2016, on his lumbar spine, requiring a period of convalescence.  In an August 2016 Rating Decision, the RO granted the Veteran a temporary 100 percent evaluation for his lumbar spine spondylolisthesis beginning on June 2, 2016, and ending on February 1, 2017.  Thus, the only remaining periods of appeal for the Veteran's lumbar spine, due to receipt of the maximum rating for his period of convalescence, are prior to June 2, 2016, and from February 1, 2017, when the Veteran's disability was rated at 20 percent disabling.  As such, the caption on the title page has been amended to reflect these findings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file shows that the Veteran was provided with a VA examination for his lumbar spine in September 2016.  Although the Veteran's ranges of motion included a limitation of flexion to 25 degrees, it was noted that the Veteran was still recovering from his surgery and in a period of convalescence that was to conclude in January 2017.

The Veteran was last seen for his lumbar spine post-surgery in January 2017.  At this evaluation it was noted that that the Veteran was recovering well and had the ability to complete many tasks of daily living, including walking and shopping.  However, no range of motion testing was performed.

Although the September 2016 VA examination was adequate at its respective time, its contrast with the evidence showing the Veteran recovering from surgery during his period of convalescence must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  

The Board finds that it is necessary to obtain current range of motion testing for the Veteran's lumbar spine, particularly in light of his June 2016 surgery and period of convalescence, in which it was shown that his ranges of motion had significantly degraded.  

Additionally, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  As such, any VA examination provided to assess the current severity of the Veteran's lumbar spine must be conducted in accordance with the requirements as outlined in Correia.

As the resolution of the lumbar spine disability rating claim could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the service- connected lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

2. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




